DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8 , 10 is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Droesbeke et al (US 2021/0066856)- EP101026310
With regard to claim 1 Droesbeke et al  disclose (Fig. 1) a  plug-in connector for a two-wire or multi-wire cable comprising at least one wire pair for a differential data transmission, comprising a first wire and a second wire which 1s arranged in the cable next to the first wire, the plug-in connector comprising:
a male contact (16). Each of the first connection portions 16 is formed as a tube having a first center axis 98. Alternatively, the first connection portions 16 can comprise a solid pin welded into a stamped and rolled rear section to form male signal contacts. which is configured to be coupled to the first wire and is elongated at least in a plug-in direction of the plug-in connector;
a female contact (16) first connection portions 16 is formed as a tube having a first center axis 98 which is configured to be coupled to the second wire and is elongated at least in the plug-in direction of the plug-in connector, wherein the female contact is configured to receive a male contact of a further plug-in connector, and wherein the male contact is configured to receive a female contact of the further connector;
a carrier element (28) which is configured to position and receive the male contact in a first receiving space and the female contact in a second receiving space, each at a predefined angle with respect to the plug-in direction of the plug-in connector, and to electrically insulate the male contact and the female contact from one another; and
a shielding element (30, 32; Fig. 3)  --  the first and second shielding parts 30, 32 each disclose wings 46, 48 to create an inner shield 50 and an outer shield 52 overlapping the inner shield 50. A more detailed description of the inner and outer shield 50, 52 is given in regard to FIGS. 6A and 6B. -- which includes a first channel for receiving the first wire and a second channel for receiving the second wire, wherein the first channel and the second channel each penetrate the shielding element from an end of the shielding element located counter to the plug-in direction to an end of the shielding element located in the plug-in direction, wherein the shielding element comprises an electrically conducting material, and wherein the shielding element is arranged at an end of the carrier element located counter to the plug-in direction.
With regard to claim 5,  Droesbeke et al  disclose (Fig. 1) that the shielding element (34)comprises two half shells (30, 32 – Fig. 3).
With regard to claim 6,  Droesbeke et al  disclose (Fig. 6b) that a section plane which divides the shielding element into the two half shells is located in the center point of the cross- section of the first channel in the longitudinal extension direction and in the center point of the cross-section of the second channel in the longitudinal extension direction.
With regard to claim 8,  Droesbeke et al  disclose (Fig. 2b) a tubular metallic element (70 or 54) which has a predefined opening surface and is arranged on the carrier element, the tubular metallic element surrounding at least an end of the male contact located in the plug-in direction.
With regard to claim 10, Droesbeke et al   discloses  (Fig. 4)  the structure , which is presented in claim 1 above  and will be assembled using the steps claimed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droesbeke et al in view of European Document EP3319182
With regard to claim 2, European Document EP3319182   discloses  (Fig. 4)  a wedge  (5243) which, starting from the carrier element (19) , tapers counter to the plug-in direction in an axis located at least orthogonal to the plug-in direction and is arranged at the end of the carrier element located counter to the plug-in direction between the first receiving space and the second receiving space.
With regard to claim 3, European Document EP3319182   discloses  (Fig. 4)  the wedge (5241) comprises an electrically conducting material.
With regard to claim 4, European Document EP3319182   discloses  (Fig. 4)  the wedge (5241) is designed integrally with the carrier element (19) , and wherein the wedge is arranged in a corresponding recess of the shielding element (17).

With regard to claim 7, European Document EP3319182   discloses  (Fig. 4)  a wedge (5241 )which, starting from the carrier element (19), tapers counter to the plug-in direction in an axis located at least orthogonal to the plug-in direction and is arranged at the end of the carrier element located counter to the plug-in direction between the first receiving space and the second receiving space, wherein the wedge is arranged on one of the half shells.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a wedge section , as taught by European Document EP3319182         , to form an intermediate section (13) on the way attaching the wires to the contacts 
With regard to claim 9, European Document EP3319182   discloses  (Fig. 4)  the first channel and the second channel transition into one another at the end of the shielding element (5240) which is located counter the plug-in direction and form a shared input channel for the first wire and the second wire.
With regard to claim 11,  Droesbeke et al - European Document EP3319182   discloses  (European Document EP3319182 -   Fig. 4) a wedge, which comprises an electrically conducting material, between the first wire and the second wire, wherein the wedge, starting from the carrier element, tapers counter to the plug-in direction in an axis located at least orthogonal to the plug-in direction and is arranged at the end of the carrier element located counter to the plug-in direction between the first receiving space and the second receiving space.
With regard to claim 12,  Droesbeke et al - European Document EP3319182   discloses  (European Document EP3319182 -   Fig. 4) a wedge the wedge is designed integrally with the carrier element, and wherein the wedge is arranged in a corresponding recess of the shielding element.
With regard to claim 13,  Droesbeke et al – disclose (Fig. 1, 6b)  the enclosing comprises placing two half shells (30, 32)  of the shielding element from two opposing directions onto the first wire and the second wire, and coupling the two half shells to one another.

With regard to claim 12,  Droesbeke et al - European Document EP3319182   discloses  (European Document EP3319182 -   Fig. 4) inserting a wedge, which comprises an electrically conducting material, between the first wire and the second wire, wherein the wedge, starting from the carrier element, tapers counter to the plug-in direction in an axis located at least orthogonal to the plug-in direction and is arranged at the end of the carrier
element located counter to the plug-in direction between the first receiving space and the second receiving space, and wherein the wedge is arranged on one of the half shells (please see claims 2-4, 7).
With regard to claim 15,  Droesbeke et al - European Document EP3319182   discloses  (Droesbeke et al, Fig. 1) attaching a tubular metallic element (54), which has a predefined opening surface, to the carrier element above an end of the male contact located in the plug-in direction.
With regard to claim 16,  Droesbeke et al - European Document EP3319182   discloses  (European Document EP3319182 -   Fig. 4) the first wire and the second wire are guided via a shared input channel into the first channel and the second channel, and wherein the shared input channel is arranged at the end of the shielding element located counter to the plug-in direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							11/8/22